DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on 05 January 2022. The examiner acknowledges the amendments to claims 2, 9, 16, and 21. Claims 2-21 are pending.
Applicant’s amendments have overcome the previous rejections of claims 2-21 under 35 U.S.C. 112 first paragraph as failing to comply with the written description requirement. However, the amendments raise new issues under 35 U.S.C. 112 first paragraph for lacking enablement.
Applicant’s amendments have overcome the previous rejections under 35 U.S.C. 112 second paragraph.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Claim Objections
Claim 16 is objected to because of the following informalities:  the limitation “the position of the retractor” in line 20 should be changed to --the positions of the retractors--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment mechanisms” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites “during delivery of the implant radiation dose the first and second inflatable ovoids are configured to cause respective distal ends of the first and second radiation transfer catheter shafts to be positioned at least one cm away from respective surfaces of the vaginal mucosa of the patient”. The breadth of the claim encompasses using the ovoids to space the distal ends of the transfer catheters at least one cm away from any surface of the vaginal mucosa. However, the nature of the invention is such that, during use, the distal ends of the catheters and associated ovoids are placed in the vaginal fornices (see Applicant’s specification [0010] and claim 2, line 10); such placement would put the distal ends of the catheters immediately adjacent to or in contact with portions of the vaginal mucosa, such as the vaginal mucosa at the deepest point of the fornix. This is consistent with the state of the art and the level 

    PNG
    media_image1.png
    475
    446
    media_image1.png
    Greyscale

Claims 9 and 16 recite the same non-enabled limitations as claim 2.
Note: Applicant’s specification, at [0056], states “The inflatable ovoids are preferably made such that there is at least one cm distance posteriorly from the end of the catheter to the surface of the vaginal mucosa”. This limitation, if incorporated into claims 2, 9, and 16, would overcome the enablement rejection since it specifies there is a spacing of 1 cm posteriorly  any vaginal mucosa surfaces.
Claims 2-8, 10-15, and 17-21 incorporate the non-enabled subject matter of claims 2, 9, or 16 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isham (US 8500618 B2) in view of Montebello (US 6312375 B1), Ginsburg (EP 0335022), Rocoplan (US 3807386), and Rodríguez (Journal of Applied Clinical Medical Physics, Volume 3, Number 4, Fall 2002).
Examiner note: As indicated in office action mailed 30 March 2020, Isham is a continuation-in-part of application No. 12/209200; the disclosure of Isham relied upon below is supported by the ‘200 priority document therefore the effective filing date of the relied-upon subject matter is Sept. 11th, 2008.
Claim 2: Isham discloses a system for treating cervical and/or uterine cancers in brachytherapy with an intracavitary brachytherapy applicator comprising:
a tandem 12 adapted for insertion into a cervix of a patient, the tandem comprising a longitudinal portion 20 and an angled portion 12 disposed at an angle relative to the longitudinal portion (figs. 1-2 and col. 6, lines 10-11);


wherein the tandem and the first and second ovoids are adapted to be coupled to a radioactive source positioned outside the patient to deliver an implant radiation dose to respective radioactive source locations via the tandem and first and second radiation transfer catheter shafts suitable for cancer treatment at a cancerous cervical site in the patient (tandem and ovoids are radioactively chargeable components for administering brachytherapy (col. 2, lines 33-37 and col. 4, lines 50-52); see also Applicant’s own specification [0004] “The scientific principle behind this technology is that a highly radioactive source inside an afterloader passes through a transfer guide tube into an applicator implanted in the patient”).
Isham fails to disclose the ovoids are inflatable. Montebello discloses a cervical brachytherapy applicator similar to that shown by Isham comprising inflatable ovoids 122 (fig. 7 and col. 4, lines 13-31). It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the applicator taught by Isham, with inflatable ovoids, similar to inflatable ovoids taught by Montebello, in order to provide additional separation between the cervix and sensitive tissue such as the bladder and rectum (Montebello col. 1, lines 42-44).
Montebello discloses ovoid inflation lumens 39 extending along the handle/stem 26/126 of the ovoids configured to inflate the respective first and second ovoids (figs. 5-7 and col. 3, lines 41-43) but fails to disclose the first and second inflation lumens are at least partially housed within the respective first and second handles. However, Ginsburg discloses incorporating an 
Isham discloses the ovoids of known tandem and ovoid sets are radiologically chargeable (col. 2, lines 33-37 and 45-50) and thus would include first and second radiation transfer catheters but fails to disclose the first and second radiation transfer catheter shafts are at least partially housed within the respective first and second handles of the ovoid support mechanism. However, Rocoplan discloses a tandem and ovoid assembly comprising first and second radiation transfer catheter shafts 2/3 housed within tubes/handles 10 of an ovoid/plug 6 support mechanism, wherein the radiation transfer catheter shafts extend through the ovoid/plug 6 to a distal surface of the ovoid so as to contact tissue within the vaginal fornices (col. 3, lines 8-14 and 27; fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the brachytherapy applicator system of Isham in view of Montebello and Ginsburg to include first and second radiation transfer catheter shafts at least partially housed within the respective first and second handles of the ovoid support mechanism, as taught by Rocoplan, in order to provide an mechanism for insertion of the radioactive material into the ovoids from an external location.
In the combination with Rocoplan, the respective radiation transfer catheters shafts extend through the ovoids 6 so that distal ends of the respective radiation catheter transfer shafts 
Claim 8: Isham discloses the retractors are releasably coupled to the ovoid assembly via clips (col. 6, lines 20-25).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isham in view of Montebello, Ginsburg, Rocoplan, and Rodríguez as applied to claim 2 above, and further in view of Hebert (US 2004/0006305 A1).
Claim 3: Isham in view of Montebello, Ginsburg, Rocoplan, and Rodríguez fails to disclose the tandem comprising an endoscopic viewing element.  However, Hebert discloses a brachytherapy applicator comprising an endoscopic viewing element in the form of a camera on .

Claims 4-7, 9, and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Kumar (US 4331131).
Claim 4: Isham in view of Montebello, Ginsburg, Rocoplan, and Rodríguez discloses the system of claim 2. Isham further discloses the ovoid arms 18 and 18A of the ovoid assembly are pivotably connected with each other and the tandem arm 20 (col. 6, lines 17-18) but does not further describe this connection. Kumar discloses an ovoid assembly comprising a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and also pivotably connects to the ovoid assemblies, col. 3, lines 46-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly as part of the device of Isham in view of Montebello, Ginsburg, Rocoplan, and Rodríguez, as taught by Kumar, since Isham already discloses a pivotable connection and the tandem connector of Kumar would provide flexibility and adjustability in order to allow a customized fit of the assembly to each patient.
Claims 5 and 6: Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Kumar discloses the system of claim 2 further comprising the claimed tandem connector (see 
Claim 7: Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Kumar discloses the system of claim 2 further comprising the claimed tandem connector (see rejection of claim 4 above). Kumar further discloses the tandem connector is adapted to limit rotational movement of the tandem about a longitudinal axis of the tandem (set-screw 30K bears against tandem in order to hold the tandem in the appropriate longitudinal position (col. 5, lines 7-11) and therefore would limit rotational movement as well since there would be at least some surface of the screw pushing against the tandem).
Claim 9: Isham discloses a system for treating cervical and/or uterine cancers in brachytherapy with an intracavitary brachytherapy applicator.  The applicator comprises:
a tandem 12 adapted for insertion into a cervix of a patient, the tandem comprising a longitudinal portion 20 and an angled portion 12 disposed at an angle relative to the longitudinal portion (figs. 1-2 and col. 6, lines 10-11);
an ovoid assembly comprising first and second ovoids 14 and 16 and an ovoid support mechanism 18 and 18A, the first and second ovoids adapted for insertion within the fornices of the patient (col. 2, lines 35-37), a tandem connector (pivot joint) adapted to adjustably couple the tandem to the ovoid assembly (col. 6, lines 11-19), wherein the 
the ovoid support mechanism comprising:
first and second handles 28 and 28A;
first and second radiation transfer catheter shafts (Isham discloses the ovoids of known tandem and ovoid sets are radiologically chargeable (col. 2, lines 33-37 and 45-50) therefore the ovoid assembly would also include first and second radiation transfer catheter shafts for insertion of radiation sources);
first and second retractors 22 and 80 adapted to be coupled to the ovoid assembly (col. 6, lines 20-35) wherein the first retractor is adapted to be positioned to retract the bladder of a patient during treatment and the second retractor is adapted to be positioned to retract the rectum of a patient during treatment (col. 8, lines 17-22). 
wherein the tandem and the first and second ovoids are adapted to be coupled to a radioactive source positioned outside the patient to deliver an implant radiation dose to respective radioactive source locations via the tandem and first and second radiation transfer catheter shafts suitable for cancer treatment at a cancerous cervical site in the 
Isham fails to disclose the ovoids are inflatable. Montebello discloses a cervical brachytherapy applicator similar to that shown by Isham comprising inflatable ovoids 122 (fig. 7 and col. 4, lines 13-31). It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the applicator taught by Isham, with inflatable ovoids, similar to inflatable ovoids taught by Montebello, in order to provide additional separation between the cervix and sensitive tissue such as the bladder and rectum (Montebello col. 1, lines 42-44).
Montebello discloses ovoid inflation lumens 39 extending along the handle/stem 26/126 of the ovoids configured to inflate the respective first and second ovoids (figs. 5-7 and col. 3, lines 41-43) but fails to disclose the first and second inflation lumens are at least partially housed within the respective first and second handles. However, Ginsburg discloses incorporating an inflation lumen 52 into a tube or catheter 30 comprising at least one other lumen 50 (col. 5, lines 15-24). Such a catheter is analogous to the arms 18 and handles 28 of Isham and/or the stems 26/126 of Montebello. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Isham in view of Montebello so that the inflation lumens are at least partially housed within the handles of the of the ovoid support mechanism in the manner taught by Ginsburg. Doing so would reduce the number of tubes extending from the device which would make it easier to manipulate.

As noted above, in the combination with Rocoplan, distal ends of the first and second radiation transfer catheter shafts are positioned away from respective surfaces of the vaginal mucosa of the patient, such as surfaces below the ovoids or lateral to the ovoids (fig. 1), however a specific distance of 1 cm is not disclosed. Rodríguez discloses a colpostat/ovoid assembly known in the industry (Fletcher-Green type) shaped as a cylinder with a diameter of 2 cm (fig. 2 and p. 286, last paragraph). It would have been obvious to one of ordinary skill in the art at the 
Isham further fails to disclose whether the tandem connector is adapted to releasably couple the tandem to the ovoid assembly. However, Kumar discloses an ovoid assembly comprising a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and also pivotably connects to the ovoid assemblies, col. 3, lines 46-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly as part of the device of Isham in view of Montebello, Ginsburg, Rocoplan, and Rodríguez as taught by Kumar, since Isham already discloses a pivotable connection and the tandem connector of Kumar would provide flexibility and adjustability in order to allow a customized fit of the assembly to each patient.
Claim 11: Isham discloses the ovoid support mechanism is adapted to support the ovoids and allow for user manipulation to control the relative position of the ovoids for insertion of the ovoids within the fornices of the patient (ovoid arms 18 and 18A are pivotably connected with each other and the tandem arm 20, therefore arms 18/18A and/or handles 28/28A could be manipulated to control the relative position of the ovoids, col. 6, lines 17-18).
Claim 12: Montebello discloses the inflatable ovoids have a deflated configuration for insertion and an adjustably inflated configuration for positioning during treatment (col. 1, lines 36-44).
Claim 13: Isham discloses the retractors are releasably coupled to the ovoid assembly via clips (col. 6, lines 20-25).  
Claim 14: Isham discloses the retractors are inflatable (col. 6, lines 20-30).
Claim 15: Isham discloses the retractors are adjustably inflatable having a deflated configuration for insertion and an adjustably inflated configuration for retraction during treatment (col. 6, lines 50-60 and col. 8, lines 8-13).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Kumar, as applied to claim 9 above, and further in view of Hebert.
Claim 10: Isham further fails to disclose the tandem comprising an endoscopic viewing element. However, Hebert discloses a brachytherapy applicator comprising an endoscopic viewing element in the form of a camera on the tip of a guidewire [0059]. It would have been obvious to one of ordinary skill in the art at the time of the invention to include an endoscopic viewing element similar to the camera disclosed by Hebert on the tandem of the system disclosed by Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Kumar in order to ensure proper placement of the tandem and verification of the treatment area.

Claims 16, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Clayton (US 2959166).
Claim 16: Isham discloses a system for treating cervical and/or uterine cancers in brachytherapy with an intracavitary brachytherapy applicator, comprising:
a tandem 12 for insertion into a cervix of a patient;
an ovoid assembly comprising first and second ovoids 14 and 16 and an ovoid support mechanism, wherein the first and second ovoids are adapted for insertion within the fornices of a patient (col. 2, lines 35-37), at least one of the ovoids is configured to move substantially within a plane of motion (anything can move within a plane of motion), the ovoid support mechanism comprising:
first and second handles 18/18A and 28/28A; and
first and second radiation transfer catheter shafts (Isham discloses the ovoids of known tandem and ovoid sets are radiologically chargeable (col. 2, lines 33-37 and 45-50) therefore the ovoid assembly would also include first and second radiation transfer catheter shafts for insertion of radiation sources);
 first and second retractors 22 and 80 adapted to be coupled to the ovoid assembly (col. 6, lines 20-35), first and second retractors coupled such that a plane different from a plane of motion of the first and second ovoids bisects the first and second retractors (a plane bisecting the two retractors is perpendicular to a plane bisecting the two ovoids (figs. 1-3) therefore the plane of motion of the first and second ovoids (equivalent to the plane bisecting the two ovoids) is different from the plane bisecting the retractors), wherein the first retractor is adapted to be positioned to retract the bladder of a patient during treatment and the second retractors is adapted to be positioned to retract the rectum of a patient during treatment (col. 8, lines 17-22), wherein the first and second 
wherein the tandem and the first and second ovoids are adapted to be coupled to a radioactive source positioned outside the patient to deliver an implant radiation dose to respective radioactive source locations via the tandem and first and second radiation transfer catheter shafts suitable for cancer treatment at a cancerous cervical site in the patient (tandem and ovoids are radioactively chargeable components for administering brachytherapy (col. 2, lines 33-37 and col. 4, lines 50-52); see also Applicant’s own specification [0004] “The scientific principle behind this technology is that a highly radioactive source inside an afterloader passes through a transfer guide tube into an applicator implanted in the patient”).
Isham fails to disclose the ovoids are inflatable. Montebello discloses a cervical brachytherapy applicator similar to that shown by Isham comprising inflatable ovoids 122 (fig. 7 and col. 4, lines 13-31).  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the applicator taught by Isham with inflatable ovoids, similar to inflatable ovoids taught by Montebello, in order to provide additional separation between the cervix and sensitive tissue such as the bladder and rectum (Montebello col. 1, lines 42-44).
Montebello discloses ovoid inflation lumens 39 extending along the handle/stem 26/126 of the ovoids configured to inflate the respective first and second ovoids (figs. 5-7 and col. 3, lines 41-43) but fails to disclose the first and second inflation lumens are at least partially housed within the respective first and second handles. However, Ginsburg discloses incorporating an inflation lumen 52 into a tube or catheter 30 comprising at least one other lumen 50 (col. 5, lines 
Isham discloses the ovoids of known tandem and ovoid sets are radiologically chargeable (col. 2, lines 33-37 and 45-50) and thus would include first and second radiation transfer catheters but fails to disclose during delivery of the implant radiation dose the first and second ovoids are configured to cause respective distal ends of the first and second catheter shafts to be positioned away from respective surfaces of the vaginal mucosa of the patient. However, Rocoplan discloses a tandem and ovoid assembly comprising first and second radiation transfer catheter shafts 2/3 of an ovoid/plug 6 support mechanism, wherein the radiation transfer catheter shafts extend through the ovoid/plug 6 to a distal surface of the ovoid so as to contact tissue within the vaginal fornices such that the distal ends of the first and second radiation transfer catheter shafts are positioned away from respective surfaces of the vaginal mucosa of the patient, such as surfaces below the ovoids or lateral to the ovoids (col. 3, lines 8-27; fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the brachytherapy applicator system of Isham in view of Montebello and Ginsburg to include first and second radiation transfer catheter shafts with distal ends that extend through the ovoids so as to contact tissue within the vaginal fornices and be spaced away from other surfaces of the vaginal mucosa, as taught by Rocoplan, as such would allow for delivery of radioactive sources to all depths of the cervix or vagina.

Isham further fails to disclose whether the tandem connector is adapted to releasably couple the tandem to the ovoid assembly. However, Kumar discloses an ovoid assembly comprising a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and also pivotably connects to the ovoid assemblies, col. 3, lines 46-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly as part of the device of Isham in view of Montebello, Ginsburg, Rocoplan, and Rodríguez as taught by Kumar, since Isham already discloses a pivotable connection and the tandem connector of Kumar would provide flexibility and adjustability in order to allow a customized fit of the assembly to each patient.
th paragraph and is described in Applicant’s specification as a spring-actuated lock mechanism, see [0018] and [0070]. The clips 84 of Isham constitute a lock mechanism since they hold the retractors relative to the tandem arm (col. 6, lines 24-25 and col. 6, line 65 - col. 7, line 4), however Isham is silent as to the clips being spring-actuated. Clayton discloses similar clips for securing a piece of tubing (fig. VIII). These clips comprise legs of a spring-like material which grip a tubular material by forcing the tube between spring legs of the clip (col. 6, lines 24-35).  This constitutes a spring-actuated clip or locking mechanism. It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the clips disclosed by Isham in view of Montebello, Ginsburg, Rocoplan, and Rodríguez as spring-actuated clips, similar to the spring clip configuration taught by Clayton, in order to provide for secure but adjustable positioning of the retractors.
Claim 18: Isham discloses the ovoid support mechanism is adapted to support the ovoids and allow for user manipulation to control the relative position of the ovoids for insertion of the ovoids within the fornices of the patient (ovoid arms 18 and 18A are pivotably connected with each other and the tandem arm 20, therefore arms 18/18A and/or handles 28/28A could be manipulated to control the relative position of the ovoids, col. 6, lines 17-18).
Claim 21: Isham discloses first and second handle portions 28 and 28A and further discloses the ovoids are radioactively chargeable components (col. 2, lines 33-37 and col. 4, lines 50-52); in combination with Rocoplan, the first and second handles are configured to support the corresponding radiation transfer catheter shafts. Isham further discloses the ovoid assembly is adapted to be pre-assembled as a single unit prior to insertion into a vagina of the patient and configured to be simultaneously inserted into the patient as integrated pieces of the single unit .

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Clayton, as applied to claim 16 above, and further in view of Hebert.
Claim 17: Isham further fails to disclose the tandem comprises an endoscopic viewing element. However, Hebert discloses a brachytherapy applicator comprising an endoscopic viewing element in the form of a camera on the tip of a guidewire [0059]. It would have been obvious to one of ordinary skill in the art at the time of the invention to include an endoscopic viewing element similar to the camera disclosed by Hebert on the tandem of the system disclosed by Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Clayton in order to ensure proper placement of the tandem and verification of the treatment area.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Clayton as applied to claim 16 above, and further in view of Kumar.
Claim 19: Isham discloses a tandem connector (pivot joint) adapted to adjustably couple the tandem to the ovoid assembly (col. 6, lines 11-19) but fails to disclose whether the tandem connector is adapted to releasably couple the tandem to the ovoid assembly. However, Kumar discloses an ovoid assembly comprising a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and also pivotably connects to the ovoid assemblies, col. 3, lines 46-60). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly as part of the device of Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Clayton, as taught by Kumar, since Isham already discloses a pivotable connection and the tandem connector of Kumar would provide flexibility and adjustability in order to allow a customized fit of the assembly to each patient.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Clayton as applied to claim 16 above, and further in view of Mourtada (US 2006/0235260 A1).
Claim 20: Isham further fails to disclose the ovoid assembly comprising longitudinal and angled portions. However, Mourtada discloses a gynecological brachytherapy applicator comprising ovoids 3 and ovoid support mechanisms 5 including longitudinal and angled portions, the angled portion forming an angle with the longitudinal portion, wherein at least one of the first and second ovoids 3 is coupled to the angled portion of the ovoid assembly (figs. 2-4A, angled portion 11/11A). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the ovoid assembly with longitudinal and angled portions with the ovoids coupled to the angled portions in the system of Isham in view of Montebello, Ginsburg, Rocoplan, Rodríguez, and Clayton, as taught by Mourtada, in order to support the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2-4, 6-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 9, 11-15, 17, 20, 21, 23, 25, and 26 of U.S. Patent No. 9295491 in view of Isham and Rodríguez.
The limitations of claim 2 of the current application are all recited in claims 1, 3+6, and 17 of the ‘491 patent except for “the tandem comprising a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion” and the handles of the ovoid support mechanism being “configured to allow angular movement of the corresponding first and second inflatable ovoids.” Claim 17 of the ‘491 patent also fails to recite the ovoid support mechanism is adapted to allow for user manipulation and control of the relative position of the ovoids. However, Isham discloses a brachytherapy applicator system comprising a tandem 12 comprising a longitudinal portion 20 and an angled portion 12 disposed at an angle relative to the longitudinal portion (figs. 1-2 and col. 6, lines 10-11) and an ovoid support mechanism comprising first and second handles 28 and 28A configured to allow angular movement of corresponding first and second inflatable ovoids, and thus user manipulation and control of the relative position of the ovoids (ovoid arms 18 and 18A are pivotably connected with each other 
The ‘491 patent in view of Isham also fails to recite wherein during delivery of the implant radiation dose the first and second inflatable ovoids are configured to cause respective distal ends of the first and second radiation transfer catheter shafts to be positioned at least one cm away from respective surfaces of the vaginal mucosa of the patient. However, Rodríguez discloses a gynecological brachytherapy applicator known in the industry (Fletcher-Green type) comprising a colpostat/ovoid with a distal surface portion configured to face the cancerous cervical treatment site of the patient during delivery of the radiation dose and shaped as a cylinder with a diameter of 2 cm and a radioactive source in the center of the cylinder (fig. 2 and p. 286, last paragraph).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device recited in the ‘491 patent in view of Isham such that the ovoids have a diameter of 2 cm because Rodríguez teaches this is a standard configuration in the art and thus would provide the predictable result of creating a device appropriately sized for the patient. A diameter of two cm would result in a distance of at least one cm between respective 
The limitations of claim 3 are recited in claims 1, 4, and 25 of the ‘491 patent.
The limitations of claim 4 are recited in claims 1 and 9 of the ‘491 patent.
The limitations of claim 6 are recited in claims 1, 11, and 23 of the ‘491 patent.
The limitations of claim 7 are recited in claims 1, 12, and 26 of the ‘491 patent.
The limitations of claim 8 are recited in claims 1 and 13 of the ‘491 patent.
The limitations of claim 9 of the current application are all recited in claims 1, 3, and 17+26 of the ‘491 patent except for “the tandem comprising a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion”. However, Isham discloses a brachytherapy applicator system comprising a tandem 12 comprising a longitudinal portion 20 and an angled portion 12 disposed at an angle relative to the longitudinal portion (figs. 1-2 and col. 6, lines 10-11). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the tandem of the invention claimed in the ‘491 patent with a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion, as taught by Isham, in order to provide a tandem that conforms to the natural shape of the entry to the uterus.
The ‘491 patent in view of Isham also fails to recite wherein during delivery of the implant radiation dose the first and second inflatable ovoids are configured to cause respective distal ends of the first and second radiation transfer catheter shafts to be positioned at least one cm away from respective surfaces of the vaginal mucosa of the patient. However, Rodríguez discloses a gynecological brachytherapy applicator known in the industry (Fletcher-Green type) comprising a colpostat/ovoid with a distal surface portion configured to face the cancerous 
The limitations of claim 10 are recited in claims 1, 4, and 25 of the ‘491 patent.
The limitations of claim 11 are recited in claims 1 and 3+6 of the ‘491 patent.
The limitations of claim 12 are recited in claims 1 and 3+7 of the ‘491 patent. Furthermore, the limitations of claim 12 are implied by the step of inflating the capless colpostats in claim 17 of the ‘491 patent since anything that is inflated also has a deflated configuration.
The limitations of claim 13 are recited in claims 1 and 13 of the ‘491 patent.
The limitations of claim 14 are recited in claims 1, 14, 20, and 21 of the ‘491 patent.
The limitations of claim 15 are recited in claims 1 and 15 of the ‘491 patent. Furthermore, the limitations of claim 15 are implied by the inflating steps of claims 20 and 21 of the ‘491 patent because anything that is inflatable is adjustably inflatable.
The limitations of claim 16 of the current application are all recited in claims 1 and 3+13 of the ‘491 patent except for the “first and second retractors [being] coupled such that a plane different from [a] plane of motion of the at least first or second inflatable ovoids bisects the first and second retractors”. However, Isham discloses a plane bisecting the two retractors is 
The ‘491 patent in view of Isham also fails to recite wherein during delivery of the implant radiation dose the first and second inflatable ovoids are configured to cause respective distal ends of the first and second radiation transfer catheter shafts to be positioned at least one cm away from respective surfaces of the vaginal mucosa of the patient. However, Rodríguez discloses a gynecological brachytherapy applicator known in the industry (Fletcher-Green type) comprising a colpostat/ovoid with a distal surface portion configured to face the cancerous cervical treatment site of the patient during delivery of the radiation dose and shaped as a cylinder with a diameter of 2 cm and a radioactive source in the center of the cylinder (fig. 2 and p. 286, last paragraph).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device recited in the ‘491 patent in view of Isham such that the ovoids have a diameter of 2 cm because Rodríguez teaches this is a standard configuration in the art and thus would provide the predictable result of creating a device appropriately sized for the patient. A diameter of two cm would result in a distance of at least one cm between respective distal ends of the first and second radiation transfer catheter shafts and vaginal mucosa tissue beneath or lateral to the ovoids.
The limitations of claim 17 are recited in claims 1 and 4 of the ‘491 patent.
The limitations of claim 18 are recited in claims 1 and 3+6 of the ‘491 patent.
The limitations of claim 19 are recited in claims 1 and 9 of the ‘491 patent.
The limitations of claim 21 are recited in claims 1, 3, and 17 of the ‘491 patent.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 23 of US. Patent No. 9295491 in view of Isham, Rodríguez, and Kumar.
The limitations of claim 5 are recited in claims 1, 11, and 23 of the ‘491 patent, as modified by Isham and Rodríguez, except the tandem connector being adapted to limit translational motion of the tandem after insertion into the vagina. However, Kumar discloses an ovoid assembly comprising a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and also pivotably connects to the ovoid assemblies, col. 3, lines 46-60). Kumar further discloses the tandem connector is adapted to allow for translational motion of the tandem relative to the ovoid assembly prior to insertion into the vagina but limit translational motion of the tandem thereafter (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and thus allows translation of the tandem; set-screw 30K secures the adaptor member to the tandem and thus would allow for translational motion prior to insertion into the vagina and limit translational motion of the tandem thereafter). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly taught by Kumar as part of the invention claimed in the ‘491 patent as modified by Isham and Rodríguez, because such a connector would provide flexibility and adjustability in order to allow a customized fit of the assembly to each patient.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3+13 of U.S. Patent No. 9295491 in view of Isham, Rodríguez, and Mourtada.
Claims 1 and 3+13 of the ‘491 patent, as modified by Isham and Rodríguez do not recite the ovoid assembly comprises longitudinal and angled portions. However, Mourtada discloses a gynecological brachytherapy applicator comprising ovoids 3 and ovoid support mechanisms 5 including longitudinal and angled portions, the angled portion forming an angle with the longitudinal portion, wherein at least one of the first and second ovoids 3 is coupled to the angled portion of the ovoid assembly (figs. 2-4A, angled portion 11/11A). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the ovoid assembly of the invention claimed in the ‘491 patent in view of Isham and Rodríguez with longitudinal and angled portions with the ovoids coupled to the angled portions as taught by Mourtada, in order to support the ovoids in a horizontal configuration rather than a vertical configuration.

Claims 2-4, 6-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, 11-16, and 19-22 of U.S. Patent No. 9295856 in view of Isham and Rodríguez.
The limitations of claim 2 of the current application are all recited in claims 1, 3, 11+13, and 19+21 of the ‘856 patent except for “the tandem comprising a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion” and the handles of the ovoid support mechanism being “configured to allow angular movement of the corresponding first and second inflatable ovoids.” Isham discloses a brachytherapy applicator system 
The ‘856 patent in view of Isham also fails to recite wherein during delivery of the implant radiation dose the first and second inflatable ovoids are configured to cause respective distal ends of the first and second radiation transfer catheter shafts to be positioned at least one cm away from respective surfaces of the vaginal mucosa of the patient. However, Rodríguez discloses a gynecological brachytherapy applicator known in the industry (Fletcher-Green type) comprising a colpostat/ovoid with a distal surface portion configured to face the cancerous cervical treatment site of the patient during delivery of the radiation dose and shaped as a cylinder with a diameter of 2 cm and a radioactive source in the center of the cylinder (fig. 2 and p. 286, last paragraph).  It would have been obvious to one of ordinary skill in the art at the time 
  
The limitations of claim 3 are recited in claims 1, 4, 12, and 20 of the ‘856 patent.
The limitations of claim 4 are recited in claims 1, 5, 11, and 22 of the ‘856 patent.
The limitations of claim 6 are recited in claims 1, 7, and 11 of the ‘856 patent.
The limitations of claim 7 are recited in claims 1 and 8 of the ‘856 patent.
The limitations of claim 8 are recited in claims 9, 15, and 19 of the ‘856 patent.
The limitations of claim 9 of the current application are all recited in claims 1, 3+5, 11, and 19+22 of the ‘856 patent except for “the tandem comprising a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion”. However, Isham discloses a brachytherapy applicator system comprising a tandem 12 comprising a longitudinal portion 20 and an angled portion 12 disposed at an angle relative to the longitudinal portion (figs. 1-2 and col. 6, lines 10-11). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the tandem of the invention claimed in the ‘856 patent with a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion, as taught by Isham, in order to provide a tandem that conforms to the natural shape of the entry to the uterus.

The limitations of claim 10 are recited in claims 1, 4, 12, and 20 of the ‘856 patent.
The limitations of claim 11 are recited in claims 1, 3, 13, and 21 of the ‘856 patent.
The limitations of claim 12 are recited in claims 1 and 14 of the ‘856 patent. Furthermore, the limitations of claim 12 are implied by the “deflated configuration” of claims 3, 11, and 19 of the ‘856 patent since anything with a deflated configuration can be adjustably inflated.
The limitations of claim 13 are recited in claims 9, 15, and 19 of the ‘856 patent.
The limitations of claim 14 are recited in claim 16 of the ‘856 patent. 
The limitations of claim 15 are recited in claim 16 of the ‘856 patent. Anything inflatable is “adjustably” inflatable.
The limitations of claim 16 of the current application are all recited in claims 1, 3+9, 11+15, and 19 of the ‘856 patent except for the “first and second retractors [being] coupled such that a plane different from [a] plane of motion of the at least first or second inflatable ovoids bisects the first and second retractors”. Furthermore, claim 1 of the ‘856 patent fails to recite the retractors are releasably coupled. However, Isham discloses a plane bisecting two retractors is perpendicular to a plane bisecting the ovoids (figs. 1-3) therefore the first and second retractors are considered to be coupled such that a plane different from a plane of motion of the first and second ovoids bisects the first and second retractors. Isham further discloses the retractors are releasably coupled to the ovoid assembly via attachment mechanisms (clips 84, fig. 3A). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the brachytherapy applicator system of the invention claimed in the ‘856 patent such that a plane bisecting the two retractors is perpendicular to a plane bisecting the two ovoids and defining a plane of motion of the ovoids so that the motions of the ovoids and retractors do not interfere with one another. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to releasably couple the retractors to the ovoid assembly in the invention claimed in the ‘856 patent so that the retractors can easily be removed for replacement or cleaning.
The ‘856 patent in view of Isham also fails to recite wherein during delivery of the implant radiation dose the first and second inflatable ovoids are configured to cause respective distal ends of the first and second radiation transfer catheter shafts to be positioned at least one cm away from respective surfaces of the vaginal mucosa of the patient. However, Rodríguez 
The limitations of claim 17 are recited in claims 1, 4, 12, and 20 of the ‘856 patent. 
The limitations of claim 18 are recited in claims 1, 3, 13, and 21 of the ‘856 patent. 
The limitations of claim 19 are recited in claims 1, 5, 11, and 22 of the ‘856 patent. 
The limitations of claim 21 are recited in claims 1, 3, 11, and 19 of the ‘856 patent. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11 of US. Patent No. 9295856 in view of Isham, Rodríguez, and Kumar.
The limitations of claim 5 are recited in claims 1, 7, and 11 of the ‘856 patent, as modified by Isham and Rodríguez except the tandem connector being adapted to limit translational motion of the tandem after insertion into the vagina. However, Kumar discloses an ovoid assembly comprising a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and also pivotably connects to the ovoid assemblies, col. 3, lines 46-60). Kumar further discloses the tandem connector is adapted to allow for translational motion of the tandem relative to the ovoid assembly prior to insertion into the vagina but limit translational motion of the tandem thereafter (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and thus allows translation of the tandem; set-screw 30K secures the adaptor member to the tandem and thus would allow for translational motion prior to insertion into the vagina and limit translational motion of the tandem thereafter). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly taught by Kumar as part of the invention claimed in the ‘856 patent as modified by Isham and Rodríguez, because such a connector would provide flexibility and adjustability in order to allow a customized fit of the assembly to each patient.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3+9, 11+15, and 19 of U.S. Patent No. 9295856 in view of Isham, Rodríguez, and Mourtada.
Claims 1, 3+9, 11+15, and 19 of the ‘856 patent, as modified by Isham and Rodríguez do not recite the ovoid assembly comprises longitudinal and angled portions. However, Mourtada discloses a gynecological brachytherapy applicator comprising ovoids 3 and ovoid support mechanisms 5 including longitudinal and angled portions, the angled portion forming an angle with the longitudinal portion, wherein at least one of the first and second ovoids 3 is coupled to the angled portion of the ovoid assembly (figs. 2-4A, angled portion 11/11A). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the ovoid .

Claims 2-4, 6-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, 11-13, and 15-17 of U.S. Patent No. 10016619 in view of Isham and Rodríguez.
The limitations of claim 2 of the current application are all recited in claims 1, 3, and 11+13 of the ‘619 patent except for “the tandem comprising a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion” and the handles of the ovoid support mechanism being “configured to allow angular movement of the corresponding first and second inflatable ovoids.” Isham discloses a brachytherapy applicator system comprising a tandem 12 comprising a longitudinal portion 20 and an angled portion 12 disposed at an angle relative to the longitudinal portion (figs. 1-2 and col. 6, lines 10-11) and an ovoid support mechanism comprising first and second handles 28 and 28A configured to allow angular movement of corresponding first and second inflatable ovoids, and thus user manipulation and control of the relative position of the ovoids (ovoid arms 18 and 18A are pivotably connected with each other and the tandem arm 20, therefore handles could be manipulated to allow for angular movement of the ovoids, col. 6, lines 17-18). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the tandem of the invention claimed in the ‘619 patent with a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion, as taught by Isham, in order to provide a tandem that 
The ‘619 patent in view of Isham also fails to recite wherein during delivery of the implant radiation dose the first and second inflatable ovoids are configured to cause respective distal ends of the first and second radiation transfer catheter shafts to be positioned at least one cm away from respective surfaces of the vaginal mucosa of the patient. However, Rodríguez discloses a gynecological brachytherapy applicator known in the industry (Fletcher-Green type) comprising a colpostat/ovoid with a distal surface portion configured to face the cancerous cervical treatment site of the patient during delivery of the radiation dose and shaped as a cylinder with a diameter of 2 cm and a radioactive source in the center of the cylinder (fig. 2 and p. 286, last paragraph).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device recited in the ‘619 patent in view of Isham such that the ovoids have a diameter of 2 cm because Rodríguez teaches this is a standard configuration in the art and thus would provide the predictable result of creating a device appropriately sized for the patient. A diameter of two cm would result in a distance of at least one cm between respective distal ends of the first and second radiation transfer catheter shafts and vaginal mucosa tissue beneath or lateral to the ovoids.
The limitations of claim 3 are recited in claims 1, 4, and 12 of the ‘619 patent.
The limitations of claim 4 are recited in claims 1, 5, and 11 of the ‘619 patent.
The limitations of claim 6 are recited in claims 1, 7, and 11 of the ‘619 patent.
The limitations of claim 7 are recited in claims 1 and 8 of the ‘619 patent.
The limitations of claim 8 are recited in claims 9 and 15 of the ‘619 patent.
The limitations of claim 9 of the current application are all recited in claims 1, 3+5, and 11 of the ‘619 patent except for “the tandem comprising a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion”. However, Isham discloses a brachytherapy applicator system comprising a tandem 12 comprising a longitudinal portion 20 and an angled portion 12 disposed at an angle relative to the longitudinal portion (figs. 1-2 and col. 6, lines 10-11). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the tandem of the invention claimed in the ‘619 patent with a longitudinal portion and an angled portion disposed at an angle relative to the longitudinal portion, as taught by Isham, in order to provide a tandem that conforms to the natural shape of the entry to the uterus.
The ‘619 patent in view of Isham also fails to recite wherein during delivery of the implant radiation dose the first and second inflatable ovoids are configured to cause respective distal ends of the first and second radiation transfer catheter shafts to be positioned at least one cm away from respective surfaces of the vaginal mucosa of the patient. However, Rodríguez discloses a gynecological brachytherapy applicator known in the industry (Fletcher-Green type) comprising a colpostat/ovoid with a distal surface portion configured to face the cancerous cervical treatment site of the patient during delivery of the radiation dose and shaped as a cylinder with a diameter of 2 cm and a radioactive source in the center of the cylinder (fig. 2 and p. 286, last paragraph).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device recited in the ‘619 patent in view of Isham such that the ovoids have a diameter of 2 cm because Rodríguez teaches this is a standard configuration in the art and thus would provide the predictable result of creating a device appropriately sized for the 
  
The limitations of claim 10 are recited in claims 1, 4, and 12 of the ‘619 patent.
The limitations of claim 11 are recited in claims 1, 3, and 13 of the ‘619 patent.
The limitations of claim 12 are recited in claims 1, 3, and 11 of the ‘619 patent.
The limitations of claim 13 are recited in claims 9 and 15 of the ‘619 patent.
The limitations of claim 14 are recited in claims 16 and 17 of the ‘619 patent.
The limitations of claim 15 are recited in claims 16 and 17 of the ‘619 patent. Anything inflatable is “adjustably” inflatable.
The limitations of claim 16 of the current application are all recited in claims 1, 3+9, and 11+15 of the ‘619 patent except for the “first and second retractors [being] coupled such that a plane different from [a] plane of motion of the at least first or second inflatable ovoids bisects the first and second retractors”. Furthermore, claim 1 of the ‘619 patent fails to recite retractors which are releasably coupled. However, Isham discloses retractors releasably coupled to an ovoid assembly via attachment mechanisms (clips 84, fig. 3A). Isham further discloses a plane bisecting the two retractors is perpendicular to a plane bisecting the ovoids (figs. 1-3) therefore the first and second retractors are considered to be coupled such that a plane different from a plane of motion of the first and second ovoids bisects the first and second retractors. It would have been obvious to one of ordinary skill in the art at the time of the invention to releasably couple retractors to the ovoid assembly in the invention claimed in the ‘619 patent in order to protect surrounding tissue. Furthermore, it would have been obvious to one of ordinary skill in 
The ‘619 patent in view of Isham also fails to recite wherein during delivery of the implant radiation dose the first and second inflatable ovoids are configured to cause respective distal ends of the first and second radiation transfer catheter shafts to be positioned at least one cm away from respective surfaces of the vaginal mucosa of the patient. However, Rodríguez discloses a gynecological brachytherapy applicator known in the industry (Fletcher-Green type) comprising a colpostat/ovoid with a distal surface portion configured to face the cancerous cervical treatment site of the patient during delivery of the radiation dose and shaped as a cylinder with a diameter of 2 cm and a radioactive source in the center of the cylinder (fig. 2 and p. 286, last paragraph).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device recited in the ‘619 patent in view of Isham such that the ovoids have a diameter of 2 cm because Rodríguez teaches this is a standard configuration in the art and thus would provide the predictable result of creating a device appropriately sized for the patient. A diameter of two cm would result in a distance of at least one cm between respective distal ends of the first and second radiation transfer catheter shafts and vaginal mucosa tissue beneath or lateral to the ovoids.
The limitations of claim 17 are recited in claims 1, 4, and 12 of the ‘619 patent.
The limitations of claim 18 are recited in claims 1, 3, and 13 of the ‘619 patent.
The limitations of claim 19 are recited in claims 1, 5, and 11 of the ‘619 patent.
The limitations of claim 21 are recited in claims 1, 3, and 11 of the ‘619 patent.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11 of US. Patent No. 10016619 in view of Isham, Rodríguez, and Kumar.
The limitations of claim 5 are recited in claims 1, 7, and 11 of the ‘619 patent, as modified by Isham and Rodríguez except the tandem connector being adapted to limit translational motion of the tandem after insertion into the vagina. However, Kumar discloses an ovoid assembly comprising a tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and also pivotably connects to the ovoid assemblies, col. 3, lines 46-60). Kumar further discloses the tandem connector is adapted to allow for translational motion of the tandem relative to the ovoid assembly prior to insertion into the vagina but limit translational motion of the tandem thereafter (adapter member 30 releasably connects to a desired longitudinal portion of the tandem and thus allows translation of the tandem; set-screw 30K secures the adaptor member to the tandem and thus would allow for translational motion prior to insertion into the vagina and limit translational motion of the tandem thereafter). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the tandem connector adapted to releasably and adjustably couple the tandem to the ovoid assembly taught by Kumar as part of the invention claimed in the ‘619 patent as modified by Isham and Rodríguez, because such a connector would provide flexibility and adjustability in order to allow a customized fit of the assembly to each patient.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3+9, and 11+15 of U.S. Patent No. 10016619 in view of Isham, Rodríguez, and Mourtada.
Claims 1, 3+9, and 11+15, of the ‘619 patent, as modified by Isham and Rodríguez do not recite the ovoid assembly comprises longitudinal and angled portions. However, Mourtada discloses a gynecological brachytherapy applicator comprising ovoids 3 and ovoid support mechanisms 5 including longitudinal and angled portions, the angled portion forming an angle with the longitudinal portion, wherein at least one of the first and second ovoids 3 is coupled to the angled portion of the ovoid assembly (figs. 2-4A, angled portion 11/11A). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the ovoid assembly of the invention claimed in the ‘619 patent, in view of Isham and Rodríguez with longitudinal and angled portions with the ovoids coupled to the angled portions as taught by Mourtada, in order to support the ovoids in a horizontal configuration rather than a vertical configuration.
Response to Arguments
Applicant’s arguments, on p. 9, with respect to claim(s) 2-21 as rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rocoplan is relied upon to show the relationship between the ovoids, vaginal mucosa, and the distal ends of the radiation transfer catheter shafts.
Applicant's also submits, on p. 10, “the balloons 22, 80 of Isham and the colpistats [sic] 122 of Montebello appear to be performing the same function as each other (e.g., moving bladder/rectum away from radiation source)”. The examiner notes that the inflatable ovoids of 
Applicant further submits, on p. 10, “the inflatable ovoids of Montebello do not provide the same level of protection for the vaginal walls or the same level of user control as do the first and second inflatable ovoids of Claim 2.” This argument is unpersuasive. Montebello is not relied upon to teach the control functions of claim 2, but is cited merely to teach the inflatable feature. Isham discloses ovoids “adapted for insertion within fornices of the patient" and configured "to allow for user manipulation to control the relative position of the ovoids for insertion of the ovoids within the fornices of the patient," as recited by Claim 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791